EX-21.1 EMERITUS CORPORATION Consolidated Subsidiaries as December 31, 2007 COMPANY STATE FORM Champion Oaks Investors LLC WA Limited Liability Company Collin Oaks Investors LLC WA Limited Liability Company Duval Oaks Investors LLC WA Limited Liability Company EM I, LLC WA Limited Liability Company EMAC DE Corporation EMERI - Sky SC LLC DE Limited Liability Company EMERIHRT BloomsburgLLC DE Limited Liability Company EMERIHRT CreekviewLLC DE Limited Liability Company EMERIHRT DanvilleLLC DE Limited Liability Company EMERIHRT GreensboroLLC DE Limited Liability Company EMERIHRT HarrisburgLLC DE Limited Liability Company EMERIHRT HarrisionburgLLC DE Limited Liability Company EMERIHRT RavennaLLC DE Limited Liability Company EMERIHRT RoanokeLLC DE Limited Liability Company EMERIPARK SC LLC DE Limited Liability Company EMERITHRT HendersonLP DE Limited Partnership EMERITHRT Medical CenterLP DE Limited Partnership EMERITHRT Oakwell FarmsLP DE Limited Partnership EMERITHRT Stonebridge RanchLP DE Limited Partnership Emeritus Management I, LP WA Limited Partnership Emeritus Management LLC WA Limited Liability Company Emeritus Properties I, Inc. WA Corporation Emeritus Properties II, Inc. WA Corporation Emeritus Properties III, Inc. WA Corporation Emeritus Properties IV, Inc. WA Corporation Emeritus Properties IX, LLC WA Limited Liability Company Emeritus Properties V, Inc. WA Corporation Emeritus Properties VI, Inc. WA Corporation Emeritus Properties VII, Inc. WA Corporation Emeritus Properties VIII, Inc. WA Corporation Emeritus Properties X, LLC WA Limited Liability Company Emeritus Properties XI, LLC WA Limited Liability Company Emeritus Properties XII, LLC WA Limited Liability Company Emeritus Properties XIII, LLC WA Limited Liability Company Emeritus Properties XIV, LLC WA Limited Liability Company Emeritus Properties XVI, Inc. NV Corporation Emeritus Properties-Arkansas, LLC DE Limited Liability Company Emeritus Properties-NGH, LLC WA Limited Liability Company Emeritus Real Estate IV, LLC WA Limited Liability Company Emeritus Realty Corporation NV Corporation Emeriville SC LLC DE Limited Liability Company Emeriweg - Stow, LLC DE Limited Liability Company Emeriweg - Troy, LLC DE Limited Liability Company ESC - Arbor Place, L.L.C. WA Limited Liability Company ESC - Bozeman, LLC WA Limited Liability Company ESC - NGH, LP WA Limited Partnership ESC - Puyallup, LLC WA Limited Liability Company ESC I, L.P. WA Limited Partnership ESC III, LP WA Limited Partnership ESC IV, LP WA Limited Partnership ESCGP I, Inc. WA Corporation 1 EMERITUS CORPORATION Consolidated Subsidiaries as December 31, 2007 COMPANY STATE FORM ESCGP II, Inc. WA Corporation ESC-Ridgeland LLC WA Limited Liability Company ESC-Silverdale, LLC WA Limited Liability Company Fretus InvestorsChandler LLC(Village Oaks @ Chandler) AZ Limited Liability Company Fretus InvestorsLLC WA Limited Liability Company Fretus Investors Austin LP WA Limited Partnership Fretus Investors Birmingham LLC(Galleria Oaks) AL Limited Liability Company Fretus Investors Dallas LP WA Limited Partnership Fretus Investors El Paso LP WA Limited Partnership Fretus Investors Farmers Branch LP WA Limited Partnership Fretus Investors Fort WayneLLC(Village Oaks @ Fort Wayne ) IN Limited Liability Company Fretus Investors Fort Worth LP WA Limited Partnership Fretus Investors Glendale LLC(Village Oaks @ Glendale) AZ Limited Liability Company Fretus Investors GreenwoodLLC(Village Oaks @ Greenwood ) IN Limited Liability Company Fretus Investors Hollywood ParkLP WA Limited Partnership Fretus Investors Houston LP WA Limited Partnership Fretus Investors IndianapolisLLC(Meridian Oaks) IN Limited Liability Company Fretus Investors JacksonvilleLLC(Village Oaks @ Southpoint) FL Limited Liability Company Fretus Investors Las VegasLLC(Loyalton of Las Vegas) NV Limited Liability Company Fretus Investors MelbourneLLC(Village Oaks @ Melbourne) FL Limited Liability Company Fretus Investors Memorial Oaks Houston LP WA Limited Partnership Fretus Investors MesaLLC(Village Oaks @ Mesa) AZ Limited Liability Company Fretus Investors Orange ParkLLC(Village Oaks @ Orange Park) FL Limited Liability Company Fretus Investors OrlandoLLC(Village Oaks @ Conway ) FL Limited Liability Company Fretus Investors Plano LP WA Limited Partnership Fretus Investors San Antonio LP WA Limited Partnership Fretus Investors Sugar Lands LP WA Limited Partnership Fretus Investors Winter SpringsLLC(Village Oaks @ Tuskawilla) FL Limited Liability Company Heritage Hills Retirement,Inc. NC Corporation Kingsley Oaks Investors LLC WA Limited Liability Company Memorial Oaks Investors LLC WA Limited Liability Company National Orion Insurance Company HI Corporation Northwest Oaks Investors LLC WA Limited Liability Company Painted Post LLC NY Limited Liability Company Painted Post Properties, Inc. WA Corporation Ridgeland Assisted Living, LLC WA Limited Liability Company Silver Lake Assisted LivingLLC WA Limited Liability Company Sugar Land Investors LLC WA Limited Liability Company Tanglewood Oaks Investors LLC WA Limited Liability Company Texas-ESC-Lubbock, LP WA Limited Partnership Urbantus, LLC. DE Limited Liability Company Village Oaks Cielo Vista Investors LLC WA Limited Liability Company Village Oaks Farmers Branch Investors LLC WA Limited Liability Company Village Oaks Hollywood Park Investors LLC WA Limited Liability Company HC3 FT MeyersLLC DE Limited Liability Company HC3 OrlandoLLC DE Limited Liability Company HC3 SunriseLLC DE Limited Liability Company EMERICHIP TexasLLC DE Limited Liability Company EMERICHIP RentonLLC DE Limited Liability Company EMERICHIP EverettLLC DE Limited Liability Company EMERICHIP PhoenixLLC DE Limited Liability Company 2 EMERITUS CORPORATION Consolidated Subsidiaries as December 31, 2007 COMPANY STATE FORM EMERICHIP BosieLLC DE Limited Liability Company EMERICHIP VoorheesLLC DE Limited Liability Company EMERICHIP Walla WallaLLC DE Limited Liability Company EMERICHIP AllentownLLC DE Limited Liability Company EMERICHIP Latrobe LLC DE Limited Liability Company EMERICHIP Dover LLC DE Limited Liability Company EMERICHIP Pine ParkLLC DE Limited Liability Company EMERICHIP HendersonvilleLLC DE Limited Liability Company EMERICHIP Emerald HillsLLC DE Limited Liability Company EMERICHIP BiloxiLLC DE Limited Liability Company EMERICHIP AuburnLLC DE Limited Liability Company EMERICHIP AlexandriaLLC DE Limited Liability Company EMERICHIP Lake CharlesLLC DE Limited Liability Company EMERICHIP LafayetteLLC DE Limited Liability Company EMERICHIP Painted PostLLC DE Limited Liability Company EMERICHIP Cedar RapidsLLC DE Limited Liability Company EMERICHIP BozemanLLC DE Limited Liability Company EMERICHIP LewistonLLC DE Limited Liability Company EMERICHIP PuyallupLLUPLLC DE Limited Liability Company EMERICHIP EnglewoodLLC DE Limited Liability Company EMERICHIP AltamonteLLC DE Limited Liability Company EMERICHIP La Casa GrandeLLC DE Limited Liability Company EMERICHIP StocktonLLC DE Limited Liability Company EMERICHIP EscondidoLLC DE Limited Liability Company EMERICHIP OntarioLLC DE Limited Liability Company EMERICHIP LakelandLLC DE Limited Liability Company EMERICHIP New Port RicheyLLC DE Limited Liability Company EMERICHIP Ocala EastLLC DE Limited Liability Company EMERICHIP Ocala WestLLC DE Limited Liability Company EMERICHIP VeniceLLC DE Limited Liability Company EMERICHIP MorristownLLC DE Limited Liability Company Summerville Senior Living Inc. DE Corporation Summerville at Westminister Inc. MA Corporation Summerville at Prince William Inc. DE Corporation Summerville at Hillsborough LLC NJ Limited Liability Company Summerville at Stafford LLC NJ Limited Liability Company Summerville at Voorhees LLC NJ Limited Liability Company Summerville at Litchfield Hills LLC CT Limited Liability Company Summerville at South Windsor LLC CT Limited Liability Company Summerville at Kenner LLC DE Limited Liability Company Summerville at Ocoee Inc. DE Corporation Summerville at Port Orange Inc. DE Corporation Summerville at Potomac Inc. DE Corporation Summerville Management Inc. DE Corporation Summerville at COBBCO Inc. CA Corporation South Windsor Senior Living Properties INC DE Corporation Summerville Management LLC DE Limited Liability Company Summerville at Mentor LLC DE Limited Liability Company LH Assisted Living LLC DE Limited Liability Company Summerville at Carrollwood LLC DE Limited Liability Company Summerville at Clearwater LLC DE Limited Liability Company 3 EMERITUS CORPORATION Consolidated Subsidiaries as December 31, 2007 COMPANY STATE FORM Summerville at Cy Fair LLC DE Limited Liability Company Summerville at Friendswood LLC DE Limited Liability Company Summerville at Gainesville LLC DE Limited Liability Company Summerville at Lakeland LLC DE Limited Liability Company Summerville at Mandarin LLC DE Limited Liability Company Summerville at New Port Richey LLC DE Limited Liability Company Summerville at Ocala East LLC DE Limited Liability Company Summerville at Ocala West LLC DE Limited Liability Company Summerville at Pinella Park LLC DE Limited Liability Company Summerville at St. Augustine LLC DE Limited Liability Company Summerville at Venice LLC DE Limited Liability Company Ancillary Health Care LLC DE Limited Liability Company Great Lakes Home Care LLC DE Limited Liability Company Summerville at Cy-Fair LP DE Limited Partnership Summerville at Friendswood LP DE Limited Partnership Summerville at Irving Associates LP DE Limited Partnership Summerville at Irving LLC DE Limited Liability Company Summerville at Lakeland Associates LP DE Limited Partnership Summerville at Lakeland Hills LLC DE Limited Liability Company Summerville at Chestnut Hills LLC DE Limited Liability Company Summerville at Golden Pond LLC DE Limited Liability Company Summerville at Atherton Court LLC DE Limited Liability Company Summerville at Barrington Court LLC DE Limited Liability Company Summerville at Roseville Gardens LLC DE Limited Liability Company Summerville at Camelot Place LLC DE Limited Liability Company Summerville at Fox Run LLC DE Limited Liability Company Summerville at Hillen Vale LLC DE Limited Liability Company Summerville at Lakeview LLC DE Limited Liability Company Summerville at Oak Place LLC DE Limited Liability Company Summerville at OviedoLLC DE Limited Liability Company Summerville at Wekiwa Springs LLC DE Limited Liability Company The Estates of Oak Ridge LLC DE Limited Liability Company The Terrace at Lookout Pointe LLC DE Limited Liability Company Senior Living PropertiesLLC DE Limited Liability Company Summerville at North Hills LLC DE Limited Liability Company The Inn at MedinaLLC DE Limited Liability Company Summerville at Outlook Manor LLC DE Limited Liability Company Summerville at South Dayton LLC DE Limited Liability Company Summerville at Ridgewood Gardens LLC DE Limited Liability Company Summerville InvestorsLLC DE Limited Liability Company The Inn at Grove CityLLC DE Limited Liability Company Summerville at Hazel CreekLLC DE Limited Liability Company Brick Assisted Living INC DE Corporation Summerville at Baytown Inc. DE Corporation Summerville at Charlotte Inc. DE Corporation Summerville at Durham Inc. DE Corporation Summerville at Mount Vernon Inc. DE Corporation SW Assisted Living LLC DE Limited Liability Company Summerville 1LLC DE Limited Liability Company Summerville 2LLC DE Limited Liability Company Summerville 3LLC DE Limited Liability Company 4 EMERITUS CORPORATION Consolidated Subsidiaries as December 31, 2007 COMPANY STATE FORM Summerville 4LLC DE Limited Liability Company Summerville 5LLC DE Limited Liability Company Summerville 6LLC DE Limited Liability Company Summerville 7LLC DE Limited Liability Company Summerville 8LLC DE Limited Liability Company Summerville 9LLC DE Limited Liability Company Summerville 11LLC DE Limited Liability Company Summerville 12LLC DE Limited Liability Company Summerville 13LLC DE Limited Liability Company Summerville 14LLC DE Limited Liability Company Summerville 15LLC DE Limited Liability Company Summerville 16LLC DE Limited Liability Company Summerville 17LLC DE Limited Liability Company Summerville at Heritage Place LLC DE Limited Liability Company Summerville at Harden Ranch LLC DE Limited Liability Company Summerville at Fairwood Manor LLC DE Limited Liability Company 5
